Citation Nr: 9912401	
Decision Date: 05/05/99    Archive Date: 05/12/99

DOCKET NO.  97-28 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel




INTRODUCTION

The veteran had active service from March 1943 to April 1946 
and from July 1948 to July 1949.  The veteran and appellant 
were married from July 1953 until the veteran's death in May 
1996.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a January 1997 rating decision from the Houston, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO), which denied service connection for the cause of the 
veteran's death on the merits.

In June 1998 the Board remanded the appellant's claim to the 
RO for further development.  

In September 1998 the RO determined that the claim for 
service connection for the cause of the veteran's death was 
not well grounded.


FINDING OF FACT

The claim for service connection for the cause of the 
veteran's death is not supported by cognizable evidence 
showing that the claim is plausible or capable of 
substantiation.


CONCLUSION OF LAW

The claim of entitlement to service connection for the cause 
of the veteran's death is not well grounded.  38 U.S.C.A. § 
5107(a) (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran's service medical records indicated that he was 
treated for rheumatic fever in February 1946.  The examiner 
indicated a minor grade heart block and myocardial 
abnormality, which probably reflected active rheumatic 
carditis.  The examiner further noted a history of rheumatic 
fever in September 1943.  The veteran's heart was normal in 
size and shape, with a regular rhythm, and no murmurs.  A 
fluoroscopy of the heart in March 1946 revealed no evidence 
of chamber enlargement.  The veteran's separation medical 
examination, dated in April 1946, indicated no heart murmurs 
and a normal rhythm and rate.  There was a history of 
rheumatic fever with first hospitalization in 1944, and two 
subsequent hospitalizations, for a total of 74 days.  The 
condition was symptomatic with occasional swelling in the 
knees.  

The veteran filed an initial claim for VA benefits for 
service connection for rheumatic fever in April 1946.  

A VA examination was conducted in September 1946.  A history 
of rheumatic fever in service was noted.  On physical 
examination no murmurs were heard.  The examiner noted a 
slight systolic blow apex after exercise and 
electrocardiogram (EKG) was normal except for sinus 
tachycardia.  The examiner recorded diagnoses of inflammatory 
rheumatism and early mitral disease.   

By rating decision in October 1946, the RO granted service 
connection for inflammatory rheumatism with mitral 
manifestations, with a 100 percent evaluation.  

A VA examination was conducted August 1947.  EKG showed no 
evidence of myocardial damage.  The examiner noted a regular 
sinus rhythm with no murmurs, no thrills, and no evidence of 
dyspnea.  The examiner recorded a diagnosis of no cardiac 
pathology found on physical examination or by EKG.  

By rating decision in September 1947, the RO reduced the 
evaluation of the veteran's service connected inflammatory 
rheumatism with mitral manifestations to a noncompensable 
evaluation, effective November 15, 1947. 

The veteran's second separation medical examination, dated in 
July 1949, indicated no significant abnormalities of the 
heart.  

In May 1951, a VA examination noted that the last pension 
examination reported no cardiac pathology.  On examination 
the veteran's heart was normal.  

Another VA examination was conducted in July 1951.  The 
examiner noted no murmurs, thrills, dyspnea, cyanosis, or 
edema and EKG was within normal limits.  The examiner 
indicated that the veteran had no clinical symptoms 
suggesting rheumatic fever and reported a diagnosis of 
organic heart disease, not found.  

By letter dated in September 1958, E.C.S., M.D., reported an 
accentuated mitral first sound with a slight splitting of the 
first sound.  No thrill or definite murmurs were elicited.  
Review of a chest film revealed a very prominent right 
cardiac silhouette, indicating a right ventricular 
hypertrophy or possibly a slight dilatation of the auricle.  
A chest X-ray examination in September 1958 revealed the 
heart within the upper limits of normal.  The contour of the 
heart showed a very prominent right cardiac silhouette 
indicating a right ventricular hypertrophy or possibly a 
small dilatation of the right auricle.  

In October 1958, a VA physician indicated that a progress 
study of the veteran's chest after an interval of 7 years 
revealed a prominence of the right border of the heart, which 
was unchanged.  The physician indicated an impression of 
changes suggestive of a left-right shunt, with no change in 
the appearance of the chest over the interval of seven years.  
EKG was normal.  

A VA examination was conducted in December 1958.  Examination 
showed a regular sinus rhythm with no definite murmur.  The 
first sound, the mitral valve sound, was reduplicated.  The 
examiner noted the thickness of the chest wall, but indicated 
that the heart was not enlarged to the left.  The examiner 
indicated a diagnosis of dyspnea on exertion.  A chest film, 
dated in April 1959, was negative.  

In a rating decision in January 1959, the RO addressed the 
issue of entitlement to a compensable rating for inflammatory 
rheumatism with cardiac manifestation.  The RO indicated that 
the veteran was service-connected for generalized rheumatoid 
arthritis in remission, with a noncompensable evaluation.  

In March 1959, the veteran filed a claim for compensation for 
a heart condition.  He indicated that Dr. E.C.S. had noted a 
heart condition and an enlarged heart by X-ray. 

At a hearing before members of the rating board at the RO in 
Kansas City, Missouri, April 1959, the veteran testified that 
approximately eight-or nine months prior to the hearing he 
had begun to experience shortness of breath and difficulty in 
exercising.  Transcript, p. 2.  The veteran reported that his 
doctor told him that he had an enlarged right heart and that 
some of the valves on the right were not functioning 
correctly.  He stated that he continued to have difficulty 
breathing and could not do any exercises or walk up and down 
stairs.  Transcript, pp. 2-3.  

In September 1959, the Board remanded the veteran's claim for 
an increased rating for rheumatoid arthritis with mitral 
manifestations.  However, when the claim was returned to the 
Board, the issue was indicated as increased rating for 
rheumatoid arthritis.  

The veteran was hospitalized for two weeks in November 1959 
for observation and evaluation of an enlarged right heart.  
The discharge summary noted a history of rheumatic fever 
during service in 1944 with a recurrence one-and-a-half years 
later.  The veteran complained of increasing dyspnea on 
exertion for the previous two years.  Physical examination 
revealed that the heart was not enlarged to percussion and 
there was a regular sinus rhythm, with no thrills.  A 
systolic blowing murmur at the apex in the left sternal 
border was noted.  Chest X-ray showed a relative prominence 
of the right border of the heart.  A final diagnosis of no 
significant heart disease was indicated.  

By rating decision in July 1978, the RO increased the 
veteran's evaluation for degenerative arthritis of multiple 
joints, formerly diagnosed as rheumatoid arthritis to 50 
percent. 

A VA exercise tolerance test in May 1988 revealed left 
ventricular enlargement with the suggestion of a prior 
myocardial infarction in the apical inferior myocardium 
without significant ischemia.  Chest X-ray examination, also 
in May 1988, revealed heart size at the upper limits of 
normal with no active pulmonary or parenchymal abnormalities 
and no interval change from March 1985.  

In November 1988, the veteran was hospitalized at a VA 
hospital with diagnoses of coronary artery disease (CAD) with 
septal ischemia, atrial fibrillation with secondary 
congestive heart failure, and non-insulin dependent diabetes 
mellitus.  

The discharge summary indicated a history of hypertension, 
congestive heart failure, diabetes, CAD, atherosclerotic 
peripheral vascular disease (ASPVD), and stable asymptomatic 
chronic obstructive pulmonary disease (COPD).  The veteran 
also reported a history of chest pain in the past, with only 
two episodes since his catheterization in May 1988.  The VA 
physician noted left ventricular enlargement with 
questionable previous myocardial infarction in the apical 
inferior myocardium without significant ischemia.  An 
irregularly irregular heart rhythm was noted consistent with 
atrial fibrillation.  No exact date of onset of the atrial 
fibrillation was indicated, particularly whether or not it 
was less than three weeks in duration.  Chest X-ray revealed 
the overall heart silhouette was enlarged with impressions of 
cardiomegaly and congestive heart failure.  

VA chest X-ray examination in March 1989 revealed the heart 
to be moderately enlarged with aortic atherosclerosis.  
Impressions of borderline to moderate cardiomegaly and no 
acute cardiopulmonary pathology were indicated.  

The veteran was again hospitalized in April 1989 with 
complaints of night sweats.  A diagnosis of, inter alia, 
advanced arteriosclerotic heart disease (ASHD) was indicated.  
Chest X-ray showed pulmonary vasculature to be normal, no 
acute infiltrate, and minimal cardiomegaly.  EKG revealed 
findings consistent with left ventricular hypertrophy.  The 
record contains additional VA outpatient records for the 
veteran's ASHD, hypertension, congestive heart failure, 
diabetes, CAD, ASPVD, and COPD, indicating continued 
diagnoses and treatment for these conditions until the 
veteran's death.  

In August 1989 and April 1990, the veteran filed a claim for 
an increased evaluation for his service-connected arthritis.  
He indicated that his rheumatic fever during service had 
developed into the arthritic condition and had affected his 
heart.  

The veteran was hospitalized in June 1990 with a history of 
severe peripheral vascular disease, diabetes mellitus, 
hypertension and smoking a pack of cigarettes per day for 
forty years.  He had a history of hypertension and had three 
heart attacks prior to admission.  On examination the 
veteran's heart had a regular rate and rhythm without 
murmurs, rubs or gallops.  A chest X-ray in July 1990 showed 
moderate cardiomegaly, with little change compared with chest 
X-ray from March 1989.  

A VA radiological evaluation in January 1991 revealed 
cardiomegaly with biventricular enlargement and calcification 
in the aortic knob.  No acute cardiopulmonary pathology was 
demonstrated.  A VA chest X-ray examination in May 1992 
revealed COPD with no definite evidence of active infective 
cardiopulmonary or pleural disease recognized.  

The record contains private treatment records from V.H., 
M.D., dated from May 1990 to April 1995.  In May 1990, Dr. 
V.H. indicated that the veteran had a long-standing history 
of severe heart problems, hypertension and very loud 
bilateral carotid bruits.  Dr. V.H. continued to treat the 
veteran for peripheral vascular disease, including surgery in 
both lower extremities.  

The record contains private treatment records from H.B., M.D. 
dated from April 1992 to December 1994.  In April 1992, Dr. 
H.B. noted a longstanding history of peripheral vascular 
disease and congestive heart failure.  The veteran complained 
of progressive shortness of breath.  In May 1992 there were 
diagnoses of severe dilated cardiomyopathy, recurrent 
congestive heart failure, and peripheral vascular 
insufficiency.  These diagnoses were continued throughout 
treatment with the addition of paroxysmal atrial fibrillation 
in October 1994, with no opinion as to etiology of the 
veteran's cardiac condition.  

A VA general medical examination was conducted in January 
1993.  The veteran reported that he developed acute rheumatic 
fever in 1945 and was hospitalized for several weeks for this 
condition.  The veteran indicated that he had a severe heart 
attack in November 1988, and an irregular heart beat.  
Examination revealed mitral systolic murmur, possible cardiac 
enlargement, irregular heartbeat, and peripheral vessels as 
arteriosclerotic.  Chest X-ray showed a slightly enlarged 
heart.  Diagnoses of rheumatic heart disease and 
arteriosclerosis were indicated.  

The veteran was hospitalized in November 1994 with diagnoses 
of an acute exacerbation of congestive heart failure, 
atherosclerotic CAD, and status post three myocardial 
infarctions.  The veteran was basically bedridden secondary 
to a right foot ulcer and medical advice to stay in bed 
secondary to his poor cardiac function.  The veteran left the 
hospital against medical advice to seek treatment from his 
private cardiologist.  

The record contains treatment records from P.A., M.D., dated 
from January to May 1995.  Dr. P.A. reported diagnoses of, 
inter alia, congestive heart failure and CAD.  

The veteran died on May [redacted] 1996.  The death certificate 
indicated an immediate cause of death of an apparent heart 
attack with no underlying causes provided.  

In July 1996, the appellant filed a claim for Dependency and 
Indemnity Compensation (DIC) and accrued benefits.  She 
indicated that the veteran died of a heart attack caused by 
his enlarged heart due to severe rheumatic arthritis, which 
caused severe rheumatic heart disease.  She further stated 
that the veteran's death was also caused by his severe 
degenerative arthritis and severe bone condition.  

In a statement, received in December 1996, the appellant 
stated that the veteran's death was secondary to his service-
connected disabilities.  She stated that the veteran's severe 
rheumatoid arthritis caused inflammation, which affected his 
heart and caused pericarditis.  The appellant stated that 
rheumatoid arthritis may cause heart inflammation and could 
cause permanent damage to one or more of the heart valves by 
scarring and might take 10-30 years to be manifest.  

In June 1998 the Board remanded the appellant's claim to the 
RO for further development to include verification of the 
veteran's periods of active service, acquisition of 
additional service medical records, and review of the 
veteran's claims folder by a VA cardiologist.  The VA 
physician was requested to provide an opinion as to whether 
there was any causal relationship between the cardiovascular 
abnormalities reported during and shortly after service, and 
the heart attack which apparently resulted in the veteran's 
death.  The specialist was also to comment on the 
significance of the reported rheumatic fever during service 
and the cardiovascular disabilities documented during 
subsequent years.  In August 1998, the National Personnel 
Records Center (NPRC) certified the veteran's service dates 
and forwarded additional service medical records.  

In September 1998, a VA physician thoroughly reviewed the 
veteran's claims file.  The physician noted that the veteran 
died at the age of 72 at his home as a result of an apparent 
heart attack.  The physician indicated that the veteran was 
service connected for rheumatic heart disease and his medical 
records diagnosed rheumatic fever in 1945 with mitral 
systolic murmur.  The physician stated that the records were 
not clear how rheumatic fever was diagnosed during service, 
but did not question that decision.  He indicated that there 
was sufficient evidence in the veteran's file to confirm 
diagnoses of congestive heart failure, hypertension, diabetes 
mellitus, peripheral vascular disease, ASHD, COPD, CAD, and 
severe peripheral vascular disease.  

The VA physician recorded that he had no doubt that the 
veteran suffered from severe ASHD, hypertension, extremely 
severe peripheral vascular disease, and severe diabetes.  He 
noted that the veteran was a heavy smoker.  The veteran had 
an abdominal aortic aneurysm and a history of hypertension 
and congestive heart failure, as well as chronic atrial 
fibrillation.  The physician stated that the veteran died, as 
a result of CAD/ASHD - probably acute myocardial infarction 
related to those diseases.  The veteran did not die of 
residuals of rheumatic fever or rheumatoid arthritis.  The 
physician stated that rheumatoid arthritis was never 
clinically documented, but did not challenge the original 
grant of service connection.  The physician repeated that the 
cause of death was ASHD with myocardial infarction, with 
insulin dependent diabetes mellitus, history of heavy 
smoking, and the veteran's gender and age were contributing 
factors.  

In a statement, received in November 1998, the appellant 
stated that her contention was not that the veteran's death 
was caused by rheumatic fever or his rheumatoid arthritis, 
but that those conditions had severely weakened his heart and 
eventually caused an acute myocardial infarction.  

Criteria

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (1998).  When a disability is not initially 
manifested during service or within an applicable presumptive 
period, service connection may nevertheless be granted for 
any disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in or aggravated by service.  
See 38 U.S.C.A. § 1113(b) (West 1991 & Supp. 1998); 38 C.F.R. 
§ 3.303(d).  

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 U.S.C.A. § 1310 (West 
1991); 38 C.F.R. § 3.312 (1998).  In cases where the veteran 
was not service-connected for any disability during his 
lifetime, service connection for cause of death may be 
established where the evidence shows that the disability was 
incurred in service.  See 38 U.S.C.A. §§ 1110, 1131;  38 
C.F.R. § 3.303.

The threshold question to be answered in the appellant's 
claim is whether she has presented evidence of a well-
grounded claim.  Under the law, a person who submits a claim 
for benefits shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
A claim need not be conclusive but only possible to satisfy 
the initial burden of § 5107(a).  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  If a claim is not well grounded, the 
application for service connection must fail, and there is no 
further duty to assist the appellant in the development of 
her claim.  38 U.S.C.A. § 5107; Murphy, 1 Vet. App. 78 
(1990).  

The United States Court of Appeals for the Federal Circuit 
held that, "For a claim to be well grounded, there must be 
(1) a medical diagnosis of a current disability; (2) medical, 
or in certain circumstances, lay evidence of in[-]service 
occurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between an in-service [disease or 
injury] and the current disability. Where the determinative 
issue involves medical causation, competent medical evidence 
to the effect that the claim is plausible is required."  
Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) quoting 
Epps v. Brown, 9 Vet. App. 341, 343-344 (1996); see 38 C.F.R. 
§§ 3.303, 3.307, 3.309; Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  


For the purpose of determining whether a claim is well 
grounded, the credibility of the evidence is presumed.  See 
Robinette v. Brown, 8 Vet. App. 69, 75 (1995). 

The issue of whether the veteran's death was related to his 
period of military service involves a medical diagnosis or 
opinion as to medical causation; thus competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  The record does not reflect that the appellant has a 
medical degree or qualified medical experience.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Thus, although she 
is competent to testify as to observable symptoms, she is not 
competent to provide evidence or opinion as to the cause of 
the veteran's death, the etiology of the veteran's apparent 
heart attack, or the residuals of rheumatic fever.  See 
Savage v. Gober, 10 Vet. App. 489, 497 (1997).

Analysis

In the instant case, the veteran died in May 1996 of an 
apparent heart attack.  Prior to his death, the veteran was 
service-connected for degenerative joint disease of multiple 
joints, which was previously evaluated as rheumatoid 
arthritis and inflammatory rheumatism with mitral/cardiac 
manifestations.  Thus, the appellant has submitted evidence 
to show the first and second elements of a well-grounded 
claim.  

However, the appellant has submitted no competent medical 
evidence, which provides a nexus between the veteran's 
service-connected disabilities and his death or between any 
incident of service, including his diagnosis of rheumatic 
fever, and the veteran's death.  The veteran's death 
certificate shows an immediate cause of death of an apparent 
heart attack with no underlying cause provided.  

The VA physician, who reviewed the veteran's medical records, 
in September 1998, determined that the veteran's death was a 
result of CAD/ASHD and the veteran did not die of results of 
rheumatic fever or rheumatoid arthritis.  The physician 
recorded insulin dependent diabetes mellitus, smoking 
history, gender, and age as contributing factors to the 
veteran's death.  

The record contains numerous medical treatment records for 
treatment of the veteran's heart condition, beginning 
regularly in 1988.  The veteran was diagnosed with CAD, 
atrial fibrillation, congestive heart failure, hypertension, 
ASPVD, COPD, and ASHD.  From 1988 until the veteran's death 
in 1996, the record contains only one medical mention of 
rheumatic heart disease.  The VA examiner in January 1993 
recorded a diagnosis of such along with arteriosclerosis.  
However, even with this diagnosis, there is no medical 
evidence that any rheumatic heart disease caused or 
contributed to the veteran's death.  

The Board notes that the veteran was service connected for 
mitral/cardiac manifestations of inflammatory rheumatism.  
The record contains no medical opinion, which indicates that 
these manifestations contributed to the veteran's CAD/ASHD, 
which ultimately led to the veteran's death.  In fact, the 
Board notes that, although the veteran was treated for these 
cardiac manifestations until 1959, the record contains no 
evidence of additional treatment for cardiac abnormalities 
until 1988, at which time the veteran was diagnosed with CAD, 
atrial fibrillation, congestive heart failure, hypertension, 
ASPVD, and COPD, with no mention of any cardiac 
manifestations of inflammatory rheumatism.  

The Board recognizes that the Court has held that there is 
some duty to assist in the completion of an application for 
benefits under 38 U.S.C.A. § 5103 (West 1991) even where the 
claim appears to be not well grounded.  Beausoleil v. Brown, 
8 Vet. App. 459, 465 (1996); Robinette, 8 Vet. App. at 79-80.  

The appellant has not identified any medical evidence that 
has not been submitted or obtained, which would support a 
well-grounded claim.  Thus, VA has satisfied its duty to 
inform the appellant under 38 U.S.C.A. § 5103(a).  See Slater 
v. Brown, 9 Vet. App. 240, 244 (1996); McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997); Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).


ORDER

The appellant not having submitted a well grounded claim of 
entitlement to service connection for the cause of the 
veteran's death, the appeal  is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

